          Case 1:16-cv-05003-AJN Document 6 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            3/31/21



  Carlos Peguero Delrosa,

                         Petitioner,
                                                                                 16-cv-05003 (AJN)
                   –v–                                                            12-cr-639 (AJN)

  United States,                                                                      ORDER

                         Respondent.


ALISON J. NATHAN, District Judge:

       The Court has issued multiple orders requiring the Petitioner to file his opening brief.

Most recently, on February 16, 2021, the Court instructed the Petitioner that if he did not file by

March 30, 2021, his § 2255 petition would be dismissed for failure to prosecute. Because the

Petitioner has not filed his opening brief, his motion to vacate (12-cr-639) and §2255 petition

(16-cv-5003) are DENIED with prejudice.

       The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and, therefore, in forma pauperis status is denied for the

purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       This resolves Case No. 16-cv-05003 Dkt. No. 1 and Case No. 12-cr-639 Dkt. No. 29.

The Court is unable to mail a copy of this Order to the Petitioner because, after being released

from custody, Petitioner did not update his mailing address. The Clerk of Court is respectfully

directed to close Case No. 16-cv-05003.



       SO ORDERED.




                                                 1
       Case 1:16-cv-05003-AJN Document 6 Filed 03/31/21 Page 2 of 2




Dated: March 31, 2021
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                    2
